Citation Nr: 1334584	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  12-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected bilateral pes planus. 

2.  Entitlement to a rating in excess of 10 percent for service-connected hammertoe, right foot. 

3.  Entitlement to a rating in excess of 10 percent for service-connected hammertoe, left foot.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than January 16, 1997, for the grant of service connection for bilateral pes planus.

(The issue of whether a November 14, 1960 decision by the Board of Veterans' Appeals that denied restoration of service connection for pes planus should be revised or reversed on the grounds of clear and unmistakable error (CUE) is addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1943 to September 1943.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2001 decision, the Board denied the claims of service connection for bilateral pes planus and hammertoe deformities of the right and left feet.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2004, the Court vacated the Board decision and remanded the matters for readjudication.  In January 2006, the Board remanded the claims for additional development.  An interim July 2007 rating decision granted service connection for bilateral pes planus, and assigned a 50 percent disability rating effective January 16, 1997.  The same rating decision granted service connection for hammertoe of the right and left feet, and assigned a 10 percent disability rating for each effective March 8, 2000.  The Veteran filed a notice of disagreement (NOD) as to the assigned disability ratings and the effective date assigned for the grant of service connection for bilateral pes planus.   

The Board notes that in the Veteran's February 2012 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in May 2012 he withdrew such request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of increased ratings for bilateral pes planus and hammertoe deformities, as well as a claim for a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board in a November 1960 decision denied restoration of service connection for bilateral pes planus; clear and unmistakable error (CUE) in that decision has not been found.  [As noted above, this issue was addressed by a separate Board decision.] 

2.  On January 16, 1997, the Veteran submitted a request to reopen a claim of service connection for bilateral pes planus.  

3.  The Veteran made no submission to VA subsequent to the November 1960 Board decision and prior to January 16, 1997, which may be construed as a formal or informal claim for service connection for bilateral pes planus.  


CONCLUSION OF LAW

An effective date prior to January 16, 1997, is not warranted for the award of service connection for bilateral pes planus.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Additionally, a November 2011 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Where the law and not the facts are determinative of a denial in a claim for VA benefits, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

A November 1960 Board decision denied restoration of service connection for pes planus.  The decision of the Board is final.  38 U.S.C.A. § 7104.   

Following this denial, the Veteran first filed a request to reopen the claim for service connection for pes planus in January 16, 1997, submitting a statement with new medical evidence in support.  The Board notes that the Veteran filed a motion for reconsideration with the Board in December 1960, alleging obvious error in the Board's November 1960 decision.  The motion for reconsideration was denied by the Board in January 1961.  The Veteran's motion for reconsideration cannot be construed as an informal claim to reopen, since the type of the relief sought by such motion is inconsistent with the type of benefit sought by means of an informal claim to reopen a finally disallowed claim.  38 U.S.C.A. § 7103 (West 2002).

As outlined above, in a July 2007 rating decision the RO granted service connection effective from the date the Veteran filed his claim to reopen with VA.   The Veteran disagrees with this date and seeks an effective date of September 1943.

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, the Veteran filed a motion seeking CUE in the November 1960 Board decision; however, in a separate decision, the Board has found that CUE in the November 1960 decision is not shown.  Therefore, while the Veteran has expressed disagreement with the November 1960 decision, and now seeks an effective date from the date of his original claim (September 1943), there is no legal authority for the Board to set aside the finality of that decision in the absence of a showing of CUE in that decision.

What remains for consideration before the Board is whether following the November 1960 Board decision, and prior to January 16, 1997, there was any communication from the Veteran expressing an intent to reopen his claim and seek service connection for pes planus.  A close review of the record found none; the earliest recorded expression of intent by the Veteran to seek service connection for pes planus after the November 1960 Board decision is in a statement received January 16, 1997, in which he stated, "I am currently service connected at 0% for a flat foot condition.  [ ]  Request to be considered for a new claim for increased compensation due to my worsening condition."  This communication was accepted as a claim to reopen.  Under governing law, generally, the effective date of an award based on a reopened claim following a prior final denial of the claim cannot be earlier than the date of receipt of the claim to reopen.  There is no statutory authority that would allow VA to grant the Veteran an effective date earlier than January 16, 1997, for the award of service connection for pes planus under the circumstances in this case, or for the reasons he has alleged.

Accordingly, as a matter of law, the appeal seeking an effective date prior to January 16, 1997, for the grant of service connection for pes planus must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

An effective date prior to January 16, 1997, for the award of service connection for bilateral pes planus is denied.


REMAND

At the outset, the Board notes that in February 2008 the Veteran filed a notice of disagreement (NOD) as to the ratings assigned for his service-connected bilateral pes planus and left and right foot hammertoe deformities.  In February 2009, the RO received communication from the Veteran indicating that he wished to withdraw his NOD, and thereby withdraw his appeal contesting the assigned ratings.  In September 2009 he wrote to the RO indicating he desired to continue his appeal.  Thereafter, the RO continued to develop the Veteran's claims, issuing a statement of the case in February 2012, and the Veteran filed a timely substantive appeal.  The Board finds that the RO's and the Veteran's continued action on these issues constitutes a waiver of any jurisdictional defects potentially raised by the Veteran's February 2009 written statement.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Further development is necessary prior to the adjudication of the claims.  Specifically, the VA examination that was the basis for the current ratings assigned for his service-connected bilateral pes planus and hammertoe deformities of the right and left feet was conducted in April 2009.  The Veteran has not been examined by VA to assess the severity of his disabilities since.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  In this case, over four years have passed since the last VA examination, in which time the Veteran has continued to assert that due to his service-connected disabilities (pes planus and hammertoes), he is unable to maintain employment.  Under the circumstances, the Board finds that another VA examination is appropriate to address the current severity of his service-connected disabilities.

Further, the record shows that Veteran sought treatment with a private provider for his feet disabilities.  The last private treatment record contained in the claims file is dated in April 2009.  As such, the RO should undertake to obtain any updated private treatment records relevant to the Veteran's claims that have not yet been associated with the claims file.  38 C.F.R. § 3.159(c).

Additionally, the record indicates the Veteran receives continuing treatment for his disabilities at the VA medical center (VAMC) in West Palm Beach.  As VA medical records are constructively of record and must be obtained, the RO should obtain all updated records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

As TDIU is a part of a claim for increased rating consideration of that matter must be deferred pending the requested development.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should ask the Veteran to identify all providers of treatment and/or evaluation he has received for his service-connected pes planus and hammertoe disabilities since April 2009 and to provide any authorizations necessary for VA to obtain all outstanding records of any private treatment and/or evaluation.  The RO should secure for the record copies of the complete records (not already associated with the claims file) from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

2. The RO must obtain copies of all relevant VA treatment records dated from the West Palm Beach VAMC since September 2011. 

3. The RO should thereafter arrange for a VA examination to determine the current severity of the Veteran's service-connected bilateral pes planus and hammertoe deformities of the right and left feet.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on examination of the Veteran and review of his claims file, the examiner should provide opinions responding to the following:

a. Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pes planus.  It should be noted whether the currently assigned 50 percent rating under Diagnostic Code 5276, contemplating pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, fully addresses the Veteran's disability picture.  If not, the examiner should state whether the Veteran's bilateral pes planus creates an exceptional disability picture, either by causing marked interference with employment or frequent hospitalizations.

b. The examiner should also discuss the functional impact of the service-connected left and right foot hammertoe deformities, to include any functional loss associated with pain, weakened movement, excess fatigability, and incoordination.  

c. The examiner should provide an opinion as to whether the Veteran's service-connected foot disabilities render the Veteran unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.  It is noted that the Veteran completed high school and worked in the art field from 1950 to 1984.

The examiner must explain the rationale for all opinions.

4. The RO should then re-adjudicate the matters of the ratings assigned for the Veteran's service-connected pes planus and hammertoe disabilities, as well as entitlement to TDIU.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


